      Case 1:09-cr-00745-DLC Document 97 Filed 07/14/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA,              :               09Cr745(DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JASON FORBES,                          :
                                       :
                          Defendant.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On June 19, 2020, this Court held a hearing on the

violation of supervised release via telephone conference on

account of the COVID-19 pandemic.      As confirmed on the record at

that conference, it was necessary to conduct that hearing by

telephone conference because videoconference was not reasonably

available to the defendant.

     At the June 19 telephone conference, a hearing was

scheduled for Friday, July 17, 2020 at 4:00 p.m.         By Order dated

June 22, the defendant was asked to advise the Court whether he

prefers that the hearing take place in person or by telephone

conference.   On July 14, the defendant informed the Court that

he prefers that the July 17 hearing proceed as a telephone

conference.   Accordingly, is hereby

     ORDERED that the parties shall use the following dial-in

credentials for the July 17 telephone conference:
         Case 1:09-cr-00745-DLC Document 97 Filed 07/14/20 Page 2 of 2


                  Dial-in:          888-363-4749
                  Access code:      4324948

     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.


Dated:      New York, New York
            July 14, 2020


                                    __________________________________
                                               DENISE COTE
                                       United States District Judge




                                      2
